                                                                           Page 1 of 2

                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION


UNITED STATES OF AMERICA

v.                                         CASE NOS.: 3:12cr31/MCR/EMT
                                                      3:19cv573/MCR/EMT
MARQUISE DEMETRIS JENKINS

_______________________________/

                                    ORDER

      This cause comes on for consideration upon the chief magistrate judge’s Report

and Recommendation dated August 27, 2019. ECF No. 223. The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of any timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.

      Accordingly, it is now ORDERED as follows:

      1.      The chief magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.
                                                                         Page 2 of 2

       2.     Defendant Jenkins’s “Unopposed Motion to Dismiss without Prejudice”,

ECF No. 220, is GRANTED.

       3.     Defendant Jenkins’s Motion to Vacate, Set Aside or Correct Sentence,

ECF No. 209, is DISMISSED without prejudice.

       DONE AND ORDERED this 30th day of September 2019.




                                             s/   M. Casey Rodgers
                                            M. CASEY RODGERS
                                            UNITED STATES DISTRICT JUDGE




Case Nos.: 3:12cr31/MCR/EMT; 3:19cr573/MCR/EMT
